Citation Nr: 0700058	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  06-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for cold injury 
residuals.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.  

4.  Entitlement to eligibility for assistance in acquiring 
specially adapted housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
May 1979.  

In a July 2003 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
denied the veteran's claim for service connection for a left 
knee disability and her petition to reopen a claim for 
service connection for a right knee disability.  The veteran 
was notified of her appellate rights but did not appeal.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Boston RO.  
In June 2006, the veteran testified before the undersigned 
Veterans Law Judge during a hearing at the Boston RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Board notes that the veteran has submitted evidence that 
she was awarded Social Security Administration (SSA) 
disability benefits effective from August 2002.  The medical 
evidence of record primarily consists of reports of VA 
examinations and outpatient treatment records beginning in 
August 1979.  It is not clear from the claims file what 
disabling condition(s) resulted in the veteran's award of SSA 
disability benefits.  During the above noted Board hearing, 
the veteran testified that other than VA treatment, she had 
been treated privately by a "Dr. Edwin Nights" for over ten 
years.  A review of the claims file reflects statements from 
an Edwin B. Knight, M.D., dated in May 2003 and October 2003, 
which note the physician's treatment of the veteran for 12 
years for a number of conditions, to include joint pain.  The 
veteran has not provided the RO with a signed medical release 
(VA Form 21-4142) to obtain records from Dr. Knight.  

In this case, given the uncertainty of what the identified 
SSA records may contain, in particular, possible treatment 
records from Dr. Knight which may have a bearing on the 
veteran's claims on appeal, the RO should obtain any 
available medical records associated with the veteran's 
reported SSA disability benefits award.  The Board notes that 
once VA is put on notice that the veteran is in receipt of 
SSA benefits, VA has a duty to obtain the records associated 
with that decision.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant of what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision 
which held that, in the context of a claim to reopen, VCAA 
notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that the VCAA requires, 
in the context of a claim to reopen, that VA look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  See Id.  

In this case, the RO issued the veteran notice letters in May 
2003 and November 2004.  Those letters discussed, in part, 
the evidence necessary to establish a claim for service 
connection and the need to submit new and material evidence 
to reopen the veteran's claims for service connection for a 
right knee disability and for a left knee disability.  The 
letters also contained a brief description of what 
constituted new and material evidence, and that the veteran 
needed to submit evidence showing that her disability was 
incurred in or aggravated by service.  However, the Board 
interprets the holding in Kent, supra, as requiring VA to 
inform the veteran what specific evidence is necessary to 
reopen her claims.  In the July 2003 rating decision that 
became final, the veteran's claims were denied based on the 
lack of medical nexus evidence linking the claimed right knee 
disability and left knee disability to service.  As such, to 
reopen her claims, the veteran would need to submit competent 
medical evidence (e.g., an opinion from a medical doctor) 
that any currently diagnosed right or left knee disability is 
related to her period of military service.  

Thus, the Board finds action by the RO is required to satisfy 
the notification provisions of the VCAA in accordance with 
Kent, supra.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Dingess and Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim; those five elements include (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  

The RO's notice letter to the veteran should explain that she 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103; Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. 
§ 3.159.  See also Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board likewise notes that effective October 6, 2006, VA 
revised 38 C.F.R. § 3.156, in pertinent part, 38 C.F.R. 
§ 3.156(c).  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  
Here, the Board does not find that the veteran's pending 
claims are affected by the amended regulation.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran a 
corrective VCAA notice that explains what 
constitutes new and material evidence and 
specifically identify the type of 
evidence (e.g., an opinion from a medical 
doctor relating any current right knee 
disability or left knee disability to the 
veteran's period of service) necessary to 
satisfy the element of the underlying 
claim which was found insufficient in the 
previous July 2003 denial, in accordance 
with Kent, supra.  

2.  The RO should obtain from SSA the 
medical records relied upon in granting 
the veteran disability benefits.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2005) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file. 

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If the benefits sought 
are not granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



